Exhibit 99.1 Report of Independent Registered Public Accounting Firm The Members OSO USA LLC and Affiliate We have audited the accompanying combined balance sheet of OSO USA LLC and Affiliate as of December 31, 2010, and the related combined statement of operations, changes in members’ deficit and cash flows for the year then ended. The Company’s management is responsible for these combined financial statements. Our responsibility is to express an opinion on these combined financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the combined financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall combined financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of OSO USA LLC and Affiliate as of December 31, 2010, and the results of its operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Liebman Goldberg & Hymowitz, LLP Garden City, New York August 23, 2011 1 OSO USA LLC AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, Assets Current Assets: Cash $ $ Accounts receivable - net Inventory Prepaid expenses and other current assets Total current assets Total assets $ $ Liabilities and Members' (Deficit) Current Liabilities: Notes payable $ Accounts payable Accrued expenses and sundry liabilities Total current liabilities Commitments and contingencies Members' (deficit) ) ) Total Members' (deficit) ) ) Total liabilities and members' deficit $ $ See independent auditors' report and accompanying notes. 2 OSO USA LLC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended December 31, April 28 (Inception), Sales - net $ $ Cost of goods sold Gross profit Operating expenses: Selling Warehouse and shipping General and administrative Total operating expenses (Loss) from operations ) ) Other income - Net (loss) ) ) Members' deficit - beginning of year ) - Members' deficit - end of year $ ) $ ) See independent auditors' report and accompanying notes. 3 OSO USA LLC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, April 28 (Inception), Cash Flows from Operating Activities: Net (loss) $ ) $ ) Adjustments to Reconcile Net (Loss) to Net Cash Provided by (used in) Operating Activities: Depreciation and amortization Inventory in exchange for note - Decrease in allowance for doubtful accounts ) Change in Assets and Liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses and other current assets Accounts payable Accrued expenses and sundry liabilities Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities: Proceeds from notes - Principal repayments on debt ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash ) Cash - beginning of year - Cash - end of year $ $ See independent auditors' report and accompanying notes. 4 OSO USA LLC AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 Note 1 – The Company: OSO USA LLC ("OSO") and its subsidiary, Fury Distribution Holdings, LLC ("Fury") (collectively the “Company”) market and distribute functional beverages, which are sold principally to clubs and restaurants on premise and select retail accounts located in the NYC Metropolitan area. Note 2 – Summary of Significant Accounting Policies: Principals of Consolidation: The consolidated financial statements include the accounts of OSO and its wholly-owned subsidiary. All significant intercompany transactions and balances have been eliminated in consolidation. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent asses and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash: The Company places its cash with financial institutions. Accounts at each institution are insured by the Federal Deposit Insurance Corporation up to $250,000. Revenue Recognition: The Company recognizes sales revenue upon shipment of goods to customers, net of discounts and allowances. Accounts Receivable: Accounts receivable from trade customers are generally due within thirty days. The Company controls credit risks through its credit evaluation process, credit limits and monitoring procedures. Allowance for doubtful accounts amounted to $4,738 in 2010. Inventory: Inventory consisting solely of finished goods is stated at the lower of cost (first-in, first-out method) or market. Income Taxes: OSO and Fury are limited liability companies. As such, they are not subject to federal or state income taxes. They may be subject to New York City unincorporated business tax. These financial statements contain no income tax provisions. Advertising: The Company expenses the costs of advertising as incurred advertising expense for the year ended December 31, 2010 was $2,700. For the period April 28, 2009 (Inception) through December 31, 2009 the Company had incurred advertising costs of $21,445. Recent Accounting Pronouncements: No new accounting pronouncements or issues for the two years ended December 31, 2010 has had or is expected to have a material impact on the financial statements. 5 OSO USA LLC AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 Note 3 – Notes Payable: In May 2009, the Company entered into a one year senior secured promissory note (the "Secured Note") with a private lender to provide funds for production of its products. The Secured Note does not bear interest so long as no default is in occurrence.The face value of the Secured Note was originally $100,000.As of December 31, 2010, the note has been entirely paid. The Secured Note is subject to a mandatory monthly cash flow recapture provision whereby payments are made against the Secured Note pursuant to a formula. In accordance with the original issuance discount of the Secured Note, amortization expense of $18,750 has been charged. In June 2009, we entered into a $49,444 demand note with Fury Distribution, Inc., a minority shareholder of the Company, primarily for the purchase of certain point of sale marketing materials and accounts receivable. The demand note does not bear interest and had an original maturity date of December 31, 2009. As of December 31, 2010, the balance of this note was $24,843. In March of 2010 the Company entered into a $72,500 non-interest bearing note for the purchase of inventory. This note is secured by the Company's accounts receivable and inventory and precludes the issuance of any other indebtedness pari passu or senior to it. This note is subject to a mandatory monthly cash flow recapture provision whereby payments are made against this note pursuant to a formula. The funded amount under the note was $54,299, resulting in an original issuance discount of $18,201.In accordance with the original issuance discount of the secured note, amortization expense of $13,651 has been recorded in 2010.The note has a maturity date of March 11, 2011. Notes payable - current Fury Distribution Inc. $ $ Sterling International Mercantile - Rubic Consultants - Core Equity Group - $ $ Reconciliation to cash flows from financing activities Unamortized original issuance discount $ - $ Note Repayments - Fury Distribution Inc. Note Funding - Rubic Consultants - Note Repayments - Rubic Consultants Note Funding - Core Equity Group - Note Repayments - Core Equity Group Note Repayments - Sterling International Mercantile - $ $ Note 4 – Commitments and Contingencies: The Company rents its principal facilities on a month-to-month basis.Rental expense of $500 per month commenced in August 2010.Rental expense for the year ended December 31, 2010 was $2,500. Note 5 – Subsequent Events: On August 22, 2011, the Company entered into an agreement and plan of merger with International Development and Environmental Holdings ("IDEH"). Pursuant to the agreement, the Company will become a wholly-owned subsidiary of IDEH. As consideration for the merger the members will receive 500,000 newly-issued common shares of IDEH for each 1% of membership interest held. Subsequent to August 22, 2011, and effective September 14, 2011, OSO had terminated the agreement and plan of merger with IDEH. 6 7 8 OSO USA LLC AND SUBSIDIARY Consolidated Condensed Balance Sheet As of September 30, 2011 9/30/11 12/31/10 UNAUDITED AUDITED Assets Cash $ - $ Accounts Receivable (Net) Inventory Prepaid Expenses and Other Assets Total Assets $ $ Liabilities and Equity Notes Payable $ $ Accounts Payable Accrued Expenses and Sundry Total Liabilities Members Equity ) ) Total Liabilities and Member's Equity $ $ See accompanying notes to financial statements. 9 OSO USA LLC AND SUBSIDIARY Consolidated Condensed Income Statement UNAUDITED Quarter Ended Three Months Ended Nine Months Ended 9/30/11 9/30/10 9/30/11 9/30/10 Sales $ Allowances ) Net Sales Cost of Goods Sold Gross Profit Operating Expenses Warehouse and Shipping - - - Selling Expense General and Administrative Total Operating Expenses Operating Income ) Other Income/Expense - Provision for Taxes - Net Income $ ) $ ) $ ) $ ) See accompanying notes to financial statements. 10 OSO USA LLC AND SUBSIDIARY Consolidated Cash Flow Statement UNAUDITED Year to Date Ended 9/30/11 9/30/10 Cash Flows From Operating Activities Net (loss) $ ) $ ) Adjustments to Reconcile Net (Loss) to Net Cash Provided by (Used in) Operating Activities Depreciation and Amortization Inventory in Exchange for Note Change in Assets and Liabilities Accounts Receivable ) Inventory ) ) Prepaid Expense and Other Current Assets ) Accounts Payable Accrued Expenses and Sundry Liabilities Net Cash Provided by (Used in) Operating Activities (28,522 ) 80,098 Cash Flows Provided by Financing Activities Proceeds from (Repayments of) Notes Net Cash (Used in) Provided by Financing Activities Net (Decrease) Increase in Cash ) Cash - Beginning of Period Cash - Ending of Period $ - $ See accompanying notes to financial statements. 11 OSO USA LLC AND SUBSIDIARY NOTES TO COMBINED FINANCIAL STATEMENTS (UNAUDITED) September30, 2011 Note 1 – The Company: OSO USA LLC ("OSO”) and its subsidiary, Fury Distribution Holdings LLC (“Fury”) (collectively, the “Company”) market and distribute functional beverages, which are sold principally to clubs, restaurants, on premise and select retail accounts located in the NYC Metropolitan area. All significant intercompany accounts and transactions have been eliminated in the combined financial statements. Note 2 – Summary of Significant Accounting Policies: Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash: The Company places its cash with financial institutions. Accounts at each institution are insured by the Federal Deposit Insurance Corporation up to $250,000. Revenue Recognition: The Company recognizes sales revenue upon shipment of goods to customers, net of discounts and allowances. Accounts Receivable: Accounts receivable from trade customers are generally due within thirty days. The Company controls credit risks through its credit evaluation process, credit limits and monitoring procedures. Allowance for doubtful accounts amounted to $4,738 as ofSeptember 30, 2011. Inventory: Inventory consisting solely of finished goods is stated at the lower of cost (first-in, first-out method) or market. Income Taxes: OSO and Fury are limited liability companies. As such, they are not subject to federal or state income taxes. They may be subject to New York City unincorporated business tax. These financial statements contain no income tax provisions. Recent Accounting Pronouncements: No new accounting pronouncements or issues for period ended September 30, 2011 has had or is expected to have a material impact on the financial statements. 12 OSO USA LLC AND SUBSIDIARY NOTES TO COMBINED FINANCIAL STATEMENTS (UNAUDITED) September30, 2011 Note 3 – Notes Payable: In June 2009, we entered into a $49,444 demand note with Fury Distribution, Inc., a minority shareholder of the Company, primarily for the purchase of certain point of sale marketing materials and accounts receivable. The demand note does not bear interest and had an original maturity date of December 31, 2009. As of September 30, 2011, the balance of this note was $25,823. In March 2010, the Company entered into a $72,500 non-interest bearing note for the purchase of inventory. This note is secured by the Company's accounts receivable and inventory and precludes the issuance of any other indebtedness pari passu or senior to it. This note is subject to a mandatory monthly cash flow recapture provision whereby payments are made against this note pursuant to a formula. The funded amount under the note was $54,299, resulting in an original issuance discount of $18,201.In accordance with the original issuance discount of the secured note, amortization expense of $4,550 has been recorded for the nine month period ended September 30, 2011, representing full amortization of the discount.The note had a maturity date of March 11, 2011, and has been paid in full. In May 2011, the Company entered into a $53,500 non-interest bearing note for the purchase of inventory. This note is secured by the Company's accounts receivable and inventory and precludes the issuance of any other indebtedness pari passu or senior to it. This note is subject to a mandatory monthly cash flow recapture provision whereby payments are made against this note pursuant to a formula. The funded amount under the note was $40,003, resulting in an original issuance discount of $13,497.In accordance with the original issuance discount of the secured note, amortization expense of $5,624 has been recorded for the nine month period ended September 30, 2011.The note has a maturity date of May 2, 2012. Sep 30 Dec 31 Notes payable - current Fury Distribution Inc. $ $ Sterling International Mercantile $ $ Sep 30 Dec 31 Reconciliation to cash flows from financing activities Credits - Fury Distribution Inc. $ $ - Note Repayments - Fury Distribution Inc. - Note Repayments - Rubic Consultants - Note Repayments - Core Equity Group - Note Repayments - Sterling International Mercantile $ $ Note 4 – Commitments and Contingencies: The Company rents its principal facilities on a month-to-month basis.Rental expense of $500 per month commenced in August 2010, and was increased to $2,500 per month effective August 15, 2011.Rent expense for the first nine months of 2011 was $5,750. Note 5 – Subsequent Events: On October 19, 2011, the Company closed an agreement and plan of merger transaction with DAM Holdings, Inc. (“DAMH”). Pursuant to the agreement, the Company become a wholly-owned subsidiary of DAMH. As consideration for the merger the members will receive 500,000 newly-issued common shares ofDAMH for each 1% of membership interest held. 13
